DETAILED ACTION
This is the second office action regarding application number 16/334,802, filed March 20, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on February 12, 2021 is acknowledged.  The traversal is on the ground(s) that a.  This is not found persuasive because while it appears that all of the claims are directly dependent on Claim 1 the examiner has found this not to be the case. Claim 1 is directed to a method claim and claims 2-10 are directly dependent on that method and serve to further define it. Regarding claim 11, claim 11 may refer back to claim 1, but claim 11 is not dependent on claim 1 due to the face that claim 11 is directed to the "training dataset product" and not the method itself and therefore belongs to a different statutory category of inventionAppropriately the examiner has treated claims 1, 11, 12, 15, 16, 18, and 19 as independent claims each requiring their own analysis as to the technical features included in each.
Regarding claim 18, the Examiner finds the applicants arguments persuasive and claim 18 is directed to a similar scope as the elected claims 1-10, therefore claim 18 will be included in the examination process.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Item 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 8 Item 82a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Page 9, lines 3-8 of the specification describe a Figure 1, there is no Figure 1 included in the drawings, the specification should be amended to specify Figure 1a or Figure 1b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Regarding claim 4, claim 4 recites “a vehicle”, it is recommended that the applicant amend this to “the autonomous vehicle” to avoid any antecedent basis issues.
Regarding claim 6, claim 6 recites “the vehicle”, it is recommended that the applicant amend this to “the autonomous vehicle” .Regarding claim , claim 2 recites “typically of an autonomous guided vehicle” should be replaced with --  an autonomous guided vehicle--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the training data set" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, claim 1 is a method claim comprising a method of generating a training dataset. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “obtaining data from a data collection vehicle … using the obstacle sensing data to label one or more portions of at least some of the images as obstacles … using the vehicle odometry data to label one or more portions of at least some of the images as the path taken … and creating the training data set” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of 
The limitations of “obtaining data from a data collection vehicle … using the obstacle sensing data to label one or more portions of at least some of the images as obstacles … using the vehicle odometry data to label one or more portions of at least some of the images as the path taken … and creating the training data set”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and data gathering (i.e. the claimed obtaining data with a data collection vehicle). That is, other than reciting “obstacle sensing data” nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining data from a data collection vehicle … using the obstacle sensing data to label one or more portions of at least some of the images as obstacles … using the vehicle odometry data to label one or more portions of at least some of the images as the path taken … and creating the training data set” in the context of this claim encompasses the user manually labeling images as obstacles, the path previously taken, and creating a training data set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a data collection vehicle. The computing device in the 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a data collection vehicle” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Regarding dependent claims 2-10
Under Step 1:
Claims 2-3, 5-10 are to a method comprising the steps of “inform a route planner” (Claim 2), “train a segmentation network to predict routes” (Claim 3), “labelling any remainder as an unknown” (Claim 5), “identify the path along with the vehicle was driven” (Claim 6), “the images are photographs” (Claim 7), “wherein no manual labelling of the images … is required” (Claim 8) (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-3, and 5-10 depend on claim 1 and recite the limitations of ““inform a route planner” (Claim 2), “train a segmentation network to predict routes” (Claim 3), “labelling any remainder as an unknown” (Claim 5), “identify the path along with the vehicle was driven” (Claim 6), “the images are photographs” (Claim 7), “wherein no manual labelling of the images … is required” (Claim 8) These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
While the claims recite the additional components of “a route planner” (Claim 2), “segmentation framework” (Claim 3), “odometry system” “LIDAR” and “GPS” (Claims 9 and 10), these amount to no more than generic computer components. This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-3 and 5-10 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-3 and 5-10 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 15-20 are not patent eligible.

Regarding claim 4, claim 4 contains further limitation “a vehicle is controlled according to a route generated by the route planner” that if included in independent claim 1 would satisfy the requirements of 35 USC 101, however currently claim 4 is dependent on claim 1 and is rejected by virtue of that dependency.

Regarding claim 18, claim 18 is an apparatus claim comprising a non-transitory computer readable medium containing instructions. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 18 including “perform segmentation and labelling of images … identify and label one or more portions of at least some images as the path taken … identify and label one or more portions of at least some images as obstacles” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “perform segmentation and labelling of images … identify and label one or more portions of at least some images as the path taken … identify and label one or more portions of at least some images as obstacles”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. machine readable medium and machine). That is, other than reciting “a machine readable medium containing instructions” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a machine readable medium containing instructions” language, “perform segmentation and labelling of images … identify and label one or more portions of at least some images as the path taken … identify and label one or more portions of at least some images as obstacles” in the context of this claim encompasses the user manually labelling images with a path previously taken and obstacles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a machine readable medium. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “machine readable medium containing instructions” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 18 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov (US-20180074493) in view of Linegar (“Work Smart, not hard: Recalling Relevant Experiences … “).

Regarding claim 1, Prokhorov teaches 
a method of generating a training dataset for use in autonomous route determination (Paragraph [0004], "In another implementation, a method to generate a training input for an autonomous decision device for a vehicle control unit is disclosed.", here the autonomous decision device is interpreted as making route determination decisions)
obtaining data from a data collection vehicle driven through an environment (Paragraph [0046], "The machine learning and/or training may be based past experience with such obstacles and/or similar obstacles (with either a human operator and/or simulation).", here the training is based on past experiences with a human operator driving the vehicle through the environment)
the data comprising vehicle odometry data detailing a path taken by the vehicle through the environment (Paragraph [0079], "The perception device 316 generates training map data 318 from the vehicle actuator control data 314 and the driving map data 302, along with the error data 322.", here the system is including vehicle map data in combination with actuator control data in a training dataset, the combination of map data with actuator control data can determine the vehicles path through the environment)
obstacle sensing data detailing obstacles detected in the environment (Paragraph [0020], "The training and/or learning may be provided by deep neural network platform. In deep learning, the deep neural network may be trained based on numerous temporal data sets embedded with vehicle sensor data relating to vehicle operation with respect to vehicle obstacles presented by the temporal data sets. The deep learning captured by a deep neural net may be portable to other autonomous-capable vehicles with similar operational characteristics.", here the system is being trained using vehicle sensor data relating to obstacles in the temporal datasets)
and images of the environment (Paragraph [0028], "The sensor devices 104 and/or 106 operate to monitor ambient conditions relating to the vehicle 100, including visual and tactile changes to the vehicle environment. The sensor devices include sensor input devices 104 and video sensor devices, 106a and 106b.", here the system includes video sensor devices that take images of the environment)
using the obstacle sensing data to label one or more portions of at least some of the images as obstacles (Paragraph [0075], "As may be appreciated, obstacles may be discerned by pixel characteristics exhibiting certain shapes, spectral, and spatial characteristics that can be further grouped into obstacles.", here the system is recognizing groups of pixels as obstacles and placing those obstacles into a labelled group)
and creating the training data set from the labelled images (Paragraph [0004], "The method continues, generating a plurality of temporal data sets that each include a plurality of temporally-sequenced data. The plurality of temporal data sets are provided for training the autonomous decision device")
However, Prokhorov does not explicitly teach using the vehicle odometry data to label one or more portions of at least some of the images as the path take by the vehicle.
Linegar teaches using the vehicle odometry data to label one or more portions of at least some of the images as the path taken by the vehicle through the environment (Page 2, Column 2, III, A, "Our implementation makes extensive use of visual odometry [ 10] [ 11] [12]. Visual odometry is used to estimate the robot’s trajectory through the world, … To estimate the robot’s trajectory, visual odometry acts on the frame Fq and the previous frame Tq \. During localisation, Tq is matched against the 3D landmarks contained in one of the experiences in the map.", here the system is using vehicle odometry in combination with a present image and a past image to determine the path the vehicle took through the environment relative to those images).
	Prokhorov and Linegar are analogous are as they are both generally related to the training of systems for use in autonomous vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the techniques of using vehicle odometry data and present and past images of the environment to determine the path previously taken through those images in Linegar with the training data creation and learning techniques of Prokhorov in order to minimize the expected computing required (Linegar, Page 1, Column 1, lines 19-23, “During localisation, we prioritise the loading of past experiences in order to minimise the expected computation required.”).

Regarding claim 2, the combination of Prokhorov and Linegar teach the method as discussed above in claim 1, Prokhorov further teaches
wherein the training dataset is used to inform a route planner, typically of an autonomous guided vehicle (Paragraph [0004], "The plurality of temporal data sets are provided for training the autonomous decision device, where, when trained, may be operable to produce desired vehicle operational data based on a driving map data input.", here the autonomous decision device is interpreted as planning a route in the form of operational data).

Regarding claim 4, the combination of Prokhorov and Linegar teach the method as discussed above in claim 2, Prokhorov further teaches 
wherein a vehicle is controlled according to a route generated by the route planner (Paragraph [0003], "In one implementation, a method in a vehicle control unit for effecting vehicle control is disclosed. ... Producing from the desired vehicle operational data vehicle actuator control data, and transmitting the vehicle actuator control data to effect the vehicle control.", here the vehicle is being controlled via the actuator control data according to the operational data/route).

Regarding claim 6, the combination of Prokhorov and Linegar teach the method as discussed above in claim 1, Prokhorov further teaches 
wherein points of contact between the vehicle and the ground are known with respect to the visual images (Paragraph [0032], "In autonomous operations directed by the vehicle control unit 200, the video sensor devices 106a and 106b may be further deployed to read lane markings and determine vehicle positions with the road to facilitate the relocation of the vehicle 100.", here the system is using the visual images produces by the cameras to determine the position of the vehicle specifically the wheels in relation to lane markings.)
and used to identify the path along which the vehicle was driven through the environment (Paragraph [0084], "The temporal data set 402, in the example provided, includes an x_pixel_input, by y_pixel_input, and a depth, that relates to the number of layers for the data set 402. For simplifying the example of FIG. 4, the temporal data set 402 may include the plurality of time-series data 402a (e.g., position)", here the temporal data set is a plurality of time series data including the position of the vehicle at previous time points.

Regarding claim 7, the combination of Prokhorov and Linegar teach the method as discussed above in claim 1, Prokhorov further teaches
wherein the images are photographs (Paragraph [0028], "The sensor devices 104 and/or 106 operate to monitor ambient conditions relating to the vehicle 100, including visual and tactile changes to the vehicle environment. The sensor devices include sensor input devices 104 and video sensor devices, 106a and 106b.”, here the sensor devices are video based and are producing photographic images of the environment).

Regarding claim 8, the combination of Prokhorov and Linegar teach the method as discussed above in claim 1, Prokhorov further teaches
wherein no manual labelling of the images, nor manual seeding of labels for the images is required (Paragraph [0071], "With an image input, a deep neural network, such as a convolutional neural network (CNN) conventionally operates to provide image recognition and/or classification with low error rates. Applications may include letter recognition systems, facial recognition systems, etc., that produce identification of the subject of the image inputs. As may be appreciated, the deep neural network as described in detail herein operates to provide desired vehicle operational data 310.", here the system is using a deep neural network to provide classification/labelling of the images and therefore no manual labelling is required)
"With an image input, a deep neural network, such as a convolutional neural network (CNN) conventionally operates to provide image recognition and/or classification with low error rates. Applications may include letter recognition systems, facial recognition systems, etc., that produce identification of the subject of the image inputs. As may be appreciated, the deep neural network as described in detail herein operates to provide desired vehicle operational data 310.", here the system is using a deep neural network to provide classification/labelling of the images and therefore no manual labelling is performed).

Regarding claim 9, the combination of Prokhorov and Linegar teach the method as discussed above in claim 1, Prokhorov further teaches 
wherein the vehicle odometry data is provided by at least one of the following systems, the system being onboard the data collection vehicle, a stereo visual odometry system, an inertial odometry system, a wheel odometry system, LIDAR, and/or a Global Navigation Satellite System, such as GPS (Paragraph [0098], "Each of the successive data 402a, 402b and 402c in their respective time progression provides motion data relating to non-static objects. For example, data 402a provides information as to vehicle location (x, y), that may be further defined by GPS location data, cell tower triangulation, etc. The second temporal data 402b provides information as to vehicle velocity (v). The third temporal data 402c provides information as to acceleration (or deceleration).", here the system is using GPS location data to determine odometry data).

Regarding claim 10, the combination of Prokhorov and Linegar teach the method as discussed above in claim 1, Prokhorov further teaches 
wherein the obstacle sensing data is provided by at least one of the following systems, the system being onboard the data colleciton vehicle a LIDAR scanner; automotive radar; and/or stereo vision (Paragraph [0029], "The sensor input devices 104 may be provided by a Light Detection and Ranging (LIDAR) system, in which the sensor input devices 104 may capture data related to laser light returns from physical objects in the environment of the vehicle 100. The sensor input devices 104 may also include a combination of lasers (LIDAR) and milliwave radar devices.", here the system is using LIDAR to detect physical objects in the environment including obstacles).

Regarding claim 18, the combination of Prokhorov and Linegar teach the method as discussed above in claim 1, Prokhorov further teaches
a nontransitory computer readable medium containing instructions which, when read by a machine (Paragraph [0005], "The memory is coupled to the processor, and is for storing data and program instructions used by the processor. The processor being configured to execute instructions stored in the memory")
when read by a machine, cause that machine to perform segmentation and labelling of images of an environment (Paragraph [0110}, "FIG. 6B is an example of the map GUI 600 provided as segmenting the map GUI 600 to produce segmented driving map data 612 and driving map data 302.... driving map data 612 may be segmented, or divided, to dimensions and/or data sizes that relate to an input layer 412 of the autonomous decision device 304.")
"As may be appreciated, obstacles may be discerned by pixel characteristics exhibiting certain shapes, spectral, and spatial characteristics that can be further grouped into obstacles.", here the system is recognizing groups of pixels as obstacles and placing those obstacles into a labelled group)
However, Prokhorov does not explicitly teach using the vehicle odometry data to label one or more portions of at least some of the images as the path take by the vehicle.
Linegar teaches using vehicle odometry data detailing a path taken by a vehicle through the environment to identify and label one or more portions of at least some of the images as the path taken by the vehicle through the environment (Page 2, Column 2, III, A, "Our implementation makes extensive use of visual odometry [ 10] [ 11] [12]. Visual odometry is used to estimate the robot’s trajectory through the world, … To estimate the robot’s trajectory, visual odometry acts on the frame Fq and the previous frame Tq \. During localisation, Tq is matched against the 3D landmarks contained in one of the experiences in the map.", here the system is using vehicle odometry in combination with a present image and a past image to determine the path the vehicle took through the environment relative to those images).
	Prokhorov and Linegar are analogous are as they are both generally related to the training of systems for use in autonomous vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the techniques of using vehicle odometry data and present and past images of the environment to determine the path previously taken through “During localisation, we prioritise the loading of past experiences in order to minimise the expected computation required.”).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov (US-20180074493) in view of Linegar (“Work Smart, not hard: Recalling Relevant Experiences … “) and further in view of Zhang (US-20100097458).
Regarding claim 3, the combination of Prokhorov and Linegar teach the method as discussed above in claim 1, Prokhorov further teaches
wherein the training dataset is used to train a segmentation framework (Paragraph [0110}, "FIG. 6B is an example of the map GUI 600 provided as segmenting the map GUI 600 to produce segmented driving map data 612 and driving map data 302.... driving map data 612 may be segmented, or divided, to dimensions and/or data sizes that relate to an input layer 412 of the autonomous decision device 304.", here the system is using the autonomous decision device that has been trained by the temporal dataset on a segmented driving map).
However, the combination Prokhorov and Linegar does not explicitly teach predicting the routes likely to be driven by a driver within an image for use in a route planner.
Zhang teaches to predict routes likely to be driven by a driver within an image for use in a route planner (Paragraph [0009], "A method for detecting a clear path of travel for a vehicle using a current image generated by a camera includes defining an exemplary clear path for each of a plurality of sample images, identifying features within each of the plurality of sample images, monitoring the current image generated by the camera, identifying features within the current image, matching the current image to at least one of the sample images based upon the identified features within the current image and the identified features within the plurality of sample images, determining a clear path of travel based upon the matching and the exemplary clear path for each of the matched sample images, and utilizing the clear path of travel to navigate the vehicle.", here the training dataset is in the form of sample images with a defined clear path these are used to train the system to determine and label clear paths in a current images to predict travel of a vehicle).
Prokhorov, Linegar, and Zhang are analogous are as they are all generally related to the use of training data in the training of autonomous systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the techniques of predicting routes likely to be taken by a driver within sets of multiple images in Zhang with the training data creation and learning techniques of Prokhorov in order to improve the processing speed and accuracy of the system (Zhang, Paragraph [0039], “Clear path detection can be accomplished through a single image 10 as described above. However, processing speed and accuracy can be improved with the addition of a second image taken in close time proximity to the original image, such as sequential images from a streaming video clip..”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov (US-20180074493) in view of Linegar (“Work Smart, not hard: Recalling Relevant Experiences … “) and further in view of Underwood (US-20100097458).

Regarding claim 5, the combination of Prokhorov and Linegar teach the method as discussed above in claim 1, however the combination does not explicitly teach labelling any remainder of each image as an unknown area. 
Underwood teaches labelling any remainder of each image as an unknown area (Page 7, lines 5-8, "Thus, in this embodiment, the processor 6 applies the RGS process to the radar-generated training images of the area of terrain 8 to detect objects belonging to three broad categories, namely "ground", "non-ground" (i.e. obstacles), or "unknown".")
Prokhorov, Linegar, and Underwood are analogous are as they are all generally related to the use of image processing in the training and control of autonomous systems.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the techniques of labelling any remainder of each image as an unknown area in Underwood with the training data creation and learning techniques of Prokhorov in order to reduce the amount of time required to create a training dataset (Underwood, Page 11, lines 22-25, “In other words, the system performs automatic online labelling based on a radar ground segmentation approach prior to image analysis. This avoids time consuming manual labelling to construct the training set.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662